UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2007 Commission file number of the issuing entity: 333-133985-78 Lehman XS Trust 2007-10H (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-133985 Structured Asset Securities Corporation (Exact name of depositor as specified in its charter) Lehman Brothers Holdings Inc. (Exact name of sponsor as specified in its charter) Delaware 74-2440850 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 745 Seventh Avenue, New York, NY 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code, is (212) 526-7000 No Change (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events. "Change in Control of Trustee.Effective October 1, 2007, Bank of America Corporation, parent corporation of Bank of America, N.A. (“Bank of America”) and Banc of America Securities LLC (“BAS”), has acquired ABN AMRO North America Holding Company, parent company of LaSalle Bank Corporation and LaSalle Bank National Association (“LaSalle”), from ABN AMRO Bank N.V. (the “Acquisition”).LaSalle is the trustee for the certificates offered pursuant to the Prospectus Supplement dated June 28, 2007 (the “Offered Certificates”). " SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lehman XS Trust 2007-10H (Issuing Entity) Aurora Loan Services LLC (Master Servicer) Date: October 5,2007 /s/ Michele Olds (Signature) Michele Olds VP Servicer Oversight
